Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-8, 11, 12, 14, 15, 18 and 19 in the reply filed on 2/10/21 is acknowledged.
Claims 21-28, 30, 31 and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/21.

Claim Status:
Claims 1-3, 6-8, 11, 12, 14, 15, 18 and 19 are under examination.
Claims 21-28, 30, 31 and 33-36 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. Claims 1-3, 6-8, 11, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is directed to a transmucosal device that comprises a polymer film and a pharmaceutical composition that comprises at least one pharmaceutical active and a solubilizing solvent. Claim 1 also recites: “wherein a dry concentration of the pharmaceutical active is greater than 10 wt%”. The composition comprises a “solubilizing solvent” which would act to solubilize something and therefore the composition is not dry as further evidenced by the pH value which is a measure of protons in solution. Thus it is unclear what dry composition is intended by Applicant because a solubilizing solvent is required. Dependent claims are rejected as indefinite because they are based upon an indefinite base claim. This limitation will not be further treated on the merits.
2. Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “in a dry concentration range…” This is the same problem as discussed above for claim 1. The 
3. Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade names:
Avandamet®, Medrol®, Betaseron®, PNEUMOVAX® 23, Sinemet®, Advair®, Symbicort®; 
Claim 8 contains the trademark/trade names:
Brij(@), and Tween®.
  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe pharmaceutical actives and surfactants and, accordingly, the identification/description is indefinite.

In claim 2:

    PNG
    media_image1.png
    84
    522
    media_image1.png
    Greyscale

In claim 8:

    PNG
    media_image2.png
    86
    773
    media_image2.png
    Greyscale

 Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
5. Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
6. Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites: “...the polymer film has a viscosity of about 10,000 cP to about 35,000 cP.” It is unclear how this viscosity was determined because viscosity is dependent upon concentration and temperature and the testing conditions are not provided. Claim language that merely states a result to be obtained without providing boundaries on the claim scope, e.g., by not specifying any way to achieve those results,  is unclear and one of ordinary skill in the art cannot determine what structure, material or act in the claim performs this function. Therefore, the ordinary artisan is not apprised of the metes and bounds of the claim. Claim 15 will not be treated further on the merits. Correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn et al. (US 20120164191) as evidenced by alpha-tocopheryl acetate [online] retrieved on 2/16/21 from: http://www.saapedia.org/en/saa/?type=detail&id=5910; 5 pages) and Hennequin et al. (Urol Res 1993;21:101-108).
Applicant claims:
    PNG
    media_image3.png
    460
    944
    media_image3.png
    Greyscale

With regard to instant claim 1, Finn et al. disclose:
a backing layer polymer film comprising a polymer matrix of HPC and HEC [0100, 0102];
a mucoadhesive pharmaceutical composition that is disposed on a surface of the backing layer polymer matrix film [0102]; where
the pharmaceutical composition comprises:
an active agent fentanyl citrate;
a surfactant vitamin E acetate, which is a non-ionic surfactant (as evidenced by alpha-tocopheryl acetate);
a binding polymer carboxymethyl cellulose [0101];
an anti-crystallization agent citric acid [0101] (as evidenced by the Abstract of: Hennequin et al.);  
solubilizing agents water and propylene glycol [0101]; 
tribasic sodium phosphate, which is a phosphate pH adjusting agent [0101]; and
a pH of 6 or 7.25 or 8.5 [0101]. 
Since the same components are taught by Finn et al. as instantly claimed, then the pharmaceutical film of Finn et al. has the same functional parameters claimed by Applicant. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, the subject matter of instant claims 1, 2, 11 and 18 are anticipated by Finn et al.  
With regard to instant claim 19, since the pharmaceutical active composition of Finn et al. contains the pH adjusting agents, then it is inherently has at the surface a pH In re Best above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6, 8, 11, 12, 14, 18 and 19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Finn et al. (US 20120164191) as evidenced by alpha-tocopheryl acetate [online] retrieved on 2/16/21 from: http://www.saapedia.org/en/saa/?type=detail&id=5910; 5 pages) and Hennequin et al. (Urol Res 1993;21:101-108).
 


Applicant claims:

    PNG
    media_image3.png
    460
    944
    media_image3.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Finn et al. and the evidentiary references are discussed in detail above and that discussion is incorporated by reference.
	 With regard to instant claim 2, Finn et al. teach the medicament for use in the present invention includes any medicament capable of being administered transmucosally [0051]. 
	With regard to instant claim 6, Finn et al. teach nalmefene and physiological acceptable salts thereof as the drug ([0059]; claims 6 and 11). 

	With regard to instant claim 12, Finn et al. teach adding sorbitol [0086]. 
	With regard to instant claim 14, Finn et al. teach that the barrier layer can be made of hydroxypropyl cellulose [0080-0081] as well as other water erodible polymers [0078] which include sodium carboxymethyl cellulose [0069, 0072]. 
	With regard to instant claim 2, Straub et al. is directed to mucosal delivery of drugs [0120] and names a plurality of drugs, including fentanyl, known to the artisan for delivery ([0027-0071]).
	With regard to instant claims 3, Straub et al. teach drug microparticles with drugs in amorphous form with excipients to inhibit crystallization (Abstract) with a size of between about 100 nm and 5 microns [0023] which is less than 25 microns in size. 
	 With regard to instant claim 8, Straub et al. teach adding wetting agents (surfactants) including lecithin, TWEEN, PVP (copovidone), sodium lauryl sulfate, maltisides, for example ([0090-0092]). 
With regard to instant claim 12, Straub et al. teach adding mannitol, sorbitol and xylitol in the drug matrices as crystal growth inhibitors [0081].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Finn et al. is that Finn et al. do not expressly teach all the claimed active ingredients or nalmefene or all the instantly claimed surfactants or mannitol or xylitol in an embodiment as instantly claimed in the 
2. The difference between the instant application and Finn et al. is that Finn et al. do not expressly teach wherein the pharmaceutical composition is in the form of an amorphous or monocrystalline particle having a size less than 25 micrometers. This deficiency in Finn et al. is cured by the teachings of Straub et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add any and all the claimed active ingredients including nalmefene as well as all the instantly claimed surfactants and mannitol and/or xylitol in an embodiment of Finn et al., as suggested by Straub et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Finn et al. already direct the artisan to adding any active agent including nalmefene and Straub et al. provides a list of the types of drugs for transmucosal administration. Thus the ordinary artisan would have a reasonable expectation of success in substituting any KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).
Furthermore, adding mannitol and/or xylitol to inhibit crystallization is an obvious and desirable choice to stabilize the drug in amorphous form by preventing crystallization (Straub et al. Abstract; [0007, 0073]) that the ordinary artisan would add with a reasonable expectation of success. Alternatively, Straub et al. does teach that the crystalline form can be stabilized by the proper excipients (Straub et al. Abstract; [0007, 0073]) thus rendering crystalline forms obvious to the ordinary artisan as well. With regard to wetting agents/surfactants, Straub et al. teach and suggest adding them to facilitate water ingress into the matrix and wetting of the drug particles in order to facilitate dissolution [0089]. Thus the ordinary artisan is motivated to add wetting agents to the compositions for these desirable properties with a reasonable expectation of success. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the transmucosal delivery device of Finn et al.  wherein the pharmaceutical composition is in the form of an amorphous or , as suggested by Straub et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Finn et al. is open to amorphous and crystalline active agent pharmaceutical composition particles and Straub et al. teach that both can be employed and guide the artisan to the proper excipients, such as anti-crystallization agents, to keep the active agents amorphous, for example, as well as the size of the particles, which is less than 25 micrometers. Thus the ordinary artisan would have a reasonable expectation of success in using amorphous or monocrystalline pharmaceutical compositions that have a size of less than 25 micrometers. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613